 134DECISIONSOF NATIONALLABOR RELATIONS BOARDCook United,Inc., d/b/a Cook'sDiscount StoreandRetail Clerks International Association,Local 156,AFL-CIO. Case 6-CA-6551January 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PFNELLOOn September 4, 1973, Administrative Law JudgeSydney S. Asher issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the. General Counsel fileda brief in reply.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order exceptas modified herein.Respondent takes exception to the AdministrativeLaw Judge's conclusion that Supervisor Baileycreated the impression that the union activities ofemployee Dutton were under surveillance by Res-pondent and that Bailey's comment to Duttonregarding insurance coverage for part-time employ-ees constituted an implied promise of benefits. Wefindmerit in these exceptions and reverse theAdministrative Law Judge's Decision insofar as itfinds these remarks of Bailey's to constitute viola-tions of Section 8(a)(1) by Respondent.With respect to Bailey's assertion to Dutton on theeve of the election that he knew that she and Terry,another employee, were "for the Union," the recordestablishes that this was but a statement of what bothBailey and Dutton knew to be common knowledgearound the plant. Dutton testified that her unionactivitieswere "very open" and well known toRespondent and to the other employees and that shemade no attempt to hide the fact of her unionsupport from the store management. The record alsoshows that Bailey had observed her speaking withnonemployee union representatives and leaving thestore with them on a number of prior occasions, andthat other store employee previously had volunteeredinformation concerning Dutton's union activities toBailey.iTheRespondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless theclear preponderance of all ofthe relevant evidenceInasmuch as Dutton was well aware that her viewswere known to Respondent and the record leaves nodoubt that the supervisor's knowledge of Dutton 'sunion activity was acquired by normal observation ofemployee activityand byinformation volunteered byother employees,we cannot infer that Duttonassumed from Bailey's statement that her unionactivities were under surveillance.In this context, weconclude that Bailey's statement was intended as nomore than an introduction to a conversation withDutton about the Union in which he told her,interalia,that he did not want totry totalk her out of theway she wanted to vote,but that she should give thematter serious thought,as the Respondent"had beenprettyfair" to the employees and he did not believetheyneeded a union.We therefore find, contrary tothe Administrative Law Judge,that Bailey's remarksdid not violate Section 8(a)(1) of the Act.SchrementiBros.,Inc.,179 NLRB853;FrankS.Malek andAzzetta G.Malek,Partners,d/b/a Precision Tool andDie Mfg. Co.,205 NLRBNo. 66, fn. 2.The allegation of an implied promise of benefitstems from the same above-described conversationwithDutton during which, when Dutton askedBailey why the part-timers had no insurance cover-age, Bailey replied that he thought it was "probably amistake and should be remedied soon."There is uncontroverted evidence that the part-timeemployees had been covered by Respondent's groupinsurance plan, that a hiatus in coverage had resultedfrom Respondent's change of insurers in November1972, and that coverage had been restored and ineffect for 1 month at the time of the hearing.Duttonand Bailey both testified that there had been someconfusion in the store about whether the part-timerswere covered.Dutton herself had commencedemployment with Respondent as a part-timer and, inaccordance with company rules,had become insuredafter 90 days of employment.Bailey,who had noinvolvement with nor authority regarding the insur-ance program,had learned of the hiatus in coveragefrom a part-time employee.In our view, Bailey wasmerely stating his understanding of a situation whichhad created confusion around the store and which hethought should be remedied soon. In these circum-stances,we view his statement as a protectedexpressionofopinion, rather than an impliedpromise of benefit.SeeAAA Lapco,Inc.,197 NLRB274.Accordingly,we shall dismiss the allegations of thecomplaint concerning surveillance and a promise ofbenefit.convinces us that the resolutions are incorrectStandardDry WallProducts,Inc.,91NLRB 544. enfd 188 F.2d362 (C A. 3). Wehave carefullyexamined the record and find no basis for reversing his findings208 NLRB No. 16 COOK'S DISCOUNT STORE135ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Cook United, Inc., d/b/a Cook's Discount Store,Benwood, W. Va., its officers, agents, successors, andassigns, shall take the action set forth in the saidOrder as so modified.1.Delete paragraphs 1(b) and (c) and reletterparagraph 1(d) as I (b).2.Substitute the attached notice for that recom-mended by the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF IHENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT prohibit employees of the groceryside of our store from becoming involved inorganizing employees of the discount side onbehalf of Retail Clerks International Association,Local No. 156, AFL-CIO, or any other union, orotherwise indicate to them that union activitiesare inconsistent with continued employment byus.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of their right to self-organization,to form, join or assist any union, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purpose of collective bargaining or othermutual aid or protection, or to refrain from suchactivities, except to the extent that such right maybe affected by an agreement requiring unionmembership as a condition of employment, asauthorized in Section 8(a)(3) of the NationalLabor Relations Act, as amended.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,1536 Federal Building, 1000 LibertyAvenue,Pittsburgh,Pennsylvania15222,Telephone412-644-2977.DECISIONSYDNEY S. ASHER, Administrative Law Judge: OnFebruary 5, 1973, Retail Clerks International Association,Local No. 156, AFL-CIO, herein called the Union, filedcharges against Cook United, Inc., d/b/a Cook's DiscountStore, Benwood, West Virginia, herein called the Respon-dent.' An amended charge was filed on February 12, 1973,and a second amended charge on March 27, 1973. Basedon these charges and amended charges the GeneralCounsel of the National Labor Relations Board, hereincalled the General Counsel, on April 26, 1973, issued acomplaint alleging that since on or about December 15,1972, the Respondent-has interfered with, restrained,,andcoerced its employees in certain specified respects. It isalleged that this conduct violated Section 8(a)(1) of theNational Labor Relations Act, as amended (29 U.S.C. §151,et. seq.),herein called the Act. The Respondent filedan answer admitting the jurisdiction of the Board butdenying that the Respondent had committed any unfairlabor practices.Pursuant to notice a hearing was held before me atWheeling,West Virginia, on May 31 and June 12, 1973,and at Pittsburgh, Pennsylvania, on June 26, 1973. Allpartieswere represented and participated fully in theheanng. At the start of the hearing the General Counselwas permitted to amend his complaint and the Respondentwas permitted to amend its answer. At the close of thehearing the Respondent moved that the complaint bedismissed in its entirety because of the failure of theGeneral Counsel to establisha prima faciecase. Ruling onthismotion was reserved; it is now granted in part anddenied in part, in accordance with the Decision herein.After the close of the hearing, the Respondent filed a briefwhich has been carefully considered.Upon the entire record, and from my observation of thewitnesses, I make the following:COOK UNITED, INC.,D/B/A COOK'S DISCOUNTSTORE(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not bedefacedby anyone.FINDINGS OF FACTA.PreliminaryMattersThe complaintalleges, the answer admits, and it is foundthat the Respondent is, and at all material times has been,1The name of the Respondent appears as amended at the heanng. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDan employer engaged in commerce as defined in the Act,and its operations meet the Board's jurisdictional stand-ards; 2 and that the Union is, and at all material times hasbeen, a labor organization as defined in the Act.B.The SettingThe Respondent's Benwood store is a separate buildingwith its own separate parking lot;it isnot part of ashopping center. There are two sides to the store: thegrocery side where food is sold and the discount side wheresoft goods are sold. Both sides are reached by the publicthrough a common lobby which contains the key depart-ment,some automatic coin-operated vending machines,and some public telephones. There is entirely separate anddistinctmanagement and supervision for each of the twosides.Approximately 50 employees work on the grocery side.During allmaterial times, theUnion has been thecollective-bargainingagent for the employees on thegrocery side, except employees of the meat department,who are represented by the Meat Cutters' Union Local590, herein called the Meat Cutters. The grocery side isopen around the clock, 7 days a week, 361 days a year; it isclosed only 3 days each year.Approximately 100 workers are employed on thediscount side. Normally the discount store closes at 9:30p.m. In May 1971 the Meat Cutters filed a petition with theBoard seeking to represent the employees on the discountside; the Union intervened (Case 6-RC-5825). An electionwas held in January 1972.3 Neither union won; a certificateof results ultimately issued in August 1972.Another campaign among the discount employees wasbegun by the Union in August 1972. In December 1972 theMeat Cutters filed a second petition seeking to representthe employees on the discount side; the Union intervened(Case 6-RC-6359).An election was held in February1973 but the ballots have been impounded and no tally ofballots has yet issued.The events with which we are here concerned, whichtook place in December 1972 and January and February1973,must be viewed against the backdrop of the above-related facts.C.The Conduct of Joel Morrison1.FactsOn December 14, 1972, at about 11 p.m. two nonemploy-ee representatives of the Union and three employees of thegrocery side stood in the lobby and handed out pamphletsand union cards on the Union's behalf to employees of thediscount side then coming off duty. (The discount storeapparently closed at 11 p.m. that night, somewhat laterthan usual.) Among the employees of the grocery side whoparticipated in this activity was Lawerence J. Evans, the2The Respondentis,and at all material timeshas been, an Ohiocorporation,operating achain of retaildepartment stores in various StatesOne suchstore,the only one involved inthisproceeding, is located inBenwood,West Virginia. During the 12-month period immediately prior toApril 26, 1973, the Respondent'sgross revenue at its Benwood,WestVirginia,store exceeded $500,000 During the sameperiod,the Respondentreceivedgoods valuedatmore than $50,000at itsBenwood,West Virginia,Union's shop steward, who was at that time off duty. Thetwo nonemployee solicitors were arrested for trespassingon the complaint of a representative of the Respondent.The next morning at about 10:30 a.m., while Evans wason duty in the grocery store, he was called to the office ofJoelMorrison. thenmanager of the grocery store,admittedly a supervisor as defined by the Act. Accordingto Evans, Morrison asked if Evans "had been helping outon the other side" the previous night; Evans answered thathe had helped union organizers hand out pamphlets;Morrison remarked that he (Morrison) had been instructedto inform Evans "to either work for the Union or work forthe Company, one or the other"; and Morrison added thatifEvans "kept on getting involved on the other side[Evans] could wind up getting myself in ajam and lose myjob";Evans answered, "Okay," and the conversationended. Evans further testified that during his talk Morrisonstated that he did not want any of his employeesorganizing for the Union on company time, or botheringany other employee who was on company time; Evansreplied that "that was fine with me." Morrison's version ofthis conversation was different. According to Morrison, heasked Evans what he had been doing the night before; 4 he(Morrison) told Evans "that what he did on his own timewas his business, but if any of his people were locked upand they didn't show up for work the next day and theydidn't report in, they could end up losing their job"; andthat Evans replied that he (Evans) "would get a hold of hisunion representative and get an answer back to me onwhatever he was doing." Morrison denied telling Evans hewould either have to work for the Union or work for theRespondent, or that he had to take his choice. Evansimpressed me as a more accurate and reliable witness thanMorrison; therefore I find that the conversation took placesubstantially as related by Evans, and I specifically do notcreditMorrison's denial that he told Evans to choosebetween the Union and the Respondent.Later that day Evans and Leo Rawlings, a nonemployeerepresentative of the Union, approached Morrison in thegrocery store.According to Rawlings, Rawlings askedMorrison if he had prohibited Evans from assisting inorganizing "on the other side" on his own time; Morrisonreplied that "employees on the grocery side were to stay ontheir side, not to get involved in the discount organizingside" [sic]; Rawlings asserted that employees had a "rightto help organize the unorganized on their own time and noton company time"; and threatened that should Morrisonpersist in this prohibition, Rawlings would file chargesagainst the Respondent; and Morrison replied: "I guessyou know what you're doing." Evans generally corroborat-ed this version, except that he testified thatMorrison'sfinal remark was that Morrison did not want to getinvolved and would rather let the Respondent's personneloffice take care of it.Morrison's version of the conversation was as follows:storewhich wereshipped theredirectlyfrom sources outside the State ofWest Virginia3Meanwhile, in June 1971, the MeatCutters hadfiled charges againsttheRespondent(Case 6-CA-5538)and so hadtheUnion (Case6-CA-5559).Both caseshad beensettled in September 19714Prior tothis conversationMorrison had checked Evans' timecard andascertainedthatEvans hadbeen "offthe clock" the previous night COOK'S DISCOUNT STORE137Q. (By Mr. Williamson) Tell us what transpiredduring this conversation?A. I believe that Mr. Rawlings carried the conver-sation and he told me that whatever these people didon the other side I had no control on it and that theywouldn't do it while they were on the clock, which Iknew they were not. That was pretty much the bulk ofthe conversation.Q.What did you say to him?A. I agreed with him.Q.Do you recall him at any time or did he at anytime ask you whether you were threatening Mr. Evans?A.Not that I recall.Q.Did he at any time threaten you with chargesbefore the Board?A. I don't recall this either.Ifind that the conversation occurred essentially asdescribed by Rawlings, who impressed me as a forthrightand candid witness.2.Contentions of the partiesThe complaint alleges, and the answer denies, that on orabout December 15, 1972, Morrison "threatened employ-ees with loss of employment if they engaged in activities onbehalf of the Union." In support of this allegation theGeneral Counsel contends that what Morrison told Evansthe morning after Evans helped hand out pamphlets for theUnion "constitutes a threat of loss of employment directedtoward Mr. Evans because of his activities on behalf of theUnion." The Respondent, conversely, maintains in its briefthat "there exists not a shred of credible evidence uponwhich it could be concluded that Morrison threatenedEvans."Moreover, the Respondent argues that "thesolicitation that prompted Morrison to [speak to Evans]had taken place in the lobby-unquestionably a part of theDiscount selling area and while customers were in theDiscount Store."3.ConclusionsI agree with the General Counsel that Momson violatedSection 8(a)(1) of the Act by stating to Evans on December15, 1972, at approximately 10:30 a.m., that Evans must"either work for the Union or work for the Company, oneor the other.Recently, inPadre Dodge,205 NLRB No.39, a management representative told an employee that heknew that the employee was proumon. then asked theemployee: "if he wasn't happy where he was working, whydid he continue employment?" The Board stated, "Suchremarks clearly convey to an employee the threat thatmanagement considers engaging in union activities andcontinued employment incompatible" and held theseremarks violative of Section 8(a)(1) of the Act. Here, thechoiceMomson gave Evans was, in substance, give uphelping the Union organize the discount employees, orleave. On the authority ofPadre Dodge,I conclude that thisconstituted a warning that organizing employees on thediscount side was incompatible with continued employ-ment on the grocery side, and threatened discharge shouldsuch activities be continued.Morrison's illegal conduct did not end there. Later thatday he informed Rawlings, in Evans' presence, that"employees on the grocery side were to stay on their side,not to get involved" in organizing the discount side.Morrison thereby iterated the illegal warning he had givenEvans earlier that day.The Respondent points out that the lobby, where Evanssolicited on his own time the night of December 14, 1972,was a selling area. Presumably, although the Respondentdoes not clearly spell it out, the Respondent would haveme conclude from this that Evans' solicitation that nightwas not protected activity and that Morrison therefore hada right the next day to warn Evans that a repetition of suchconduct might call for disciplinary action. I do not reachthis argument because that is not what Evans was told.Morrison did more than merely warn against a repetitionof the previous night's activities in a selling area. He wentmuch further and prohibited all cooperation between thegrocery employees and those who solicited support for theUnion from employees on the discount side. Thus, theprohibition was overly broad and unjustifiably hamperedthe employees in the exercise of their legitimate right tohelp organize the unorganized. For this reason, I decline todetermine, as immaterial, whether the lobby constituted anonselling area of the store. It follows, and I conclude, thatso far as Morrison's conduct is concerned, the Respon-dent'smotion to dismiss the complaint must be denied.D.The Conduct of Charles Bailey1.FactsOn February 22, 1973, the day before the Board-conducted election, Charles Bailey,assistantmanager ofthe discount side, approached Marsha Dutton, an employ-ee of the discount side, while she was at work. Bailey statedthathe knew that Dutton and Patsy Terry, anotheremployee of the discountside,were for the Union. He saidhe wouldn't try to talk Dutton out of voting the way shewanted, and advised her that she should vote whatever wayshe wished, but admonished her "to think about it becauseitmade a difference how [she] voted." He added that theemployees "really don't need a union" because theRespondent "has been pretty fair" to them. Dutton askedwhy part-time employees did not have insurances Baileyreplied: "it was probably a mistake by the company andthat it should be remedied very soon." 72.Contentions of the partiesThe complaint alleges, and the answer denies, that on orabout February22, 1973,Bailey "created the impressionsIdo not intend to imply that Momson's warning to Evans regardingorganizingon working timewas inany way improper6Dutton had previously been a part-time employee, but at thistime wasa full-time employee. Part-time employees had at one time been covered bythe insuranceprogram but this coverage had ended sometime before thisconversation took place. despite a company policy not to withdraw existingbenefits.7The findings of fact regarding this conversation are based on asynthesis of the testimonyof both participants. who were basically inagreementAlthoughBaileydid not testify thatTerry's name wasmentioned,he did not denyDutton's testimony that it was 138DECISIONSOF NATIONALLABOR RELATIONS BOARDamong . . . employees that Respondent was keeping theiractivities on behalf of the Union under surveillance" andalso "promised employees economic benefits in order todissuade them from joining or assisting the Union orselecting it as their bargaining representative." Pointing tothe remarks of Bailey to Dutton, set forth above, theGeneral Counsel maintains: "This statement constitutedfirst an implication of surveillance . . . and the rest of thestatement concerning the insurance coverage impliedpromise of benefits to the employees."The Respondent admits that Bailey was a supervisorwithin the Act's definition, but in its brief, argues:.. . in mentioning Dutton's support for the Union,Baileywas merely stating the obvious. Under thecircumstances, the statement could not possibly havebeen coercive. . . . One cannot spy on what people arenot trying to hide . . . Bailey's alleged isolatedstatement to Dutton simply does not contain therestraining and coercive elements prerequisite to an8(a)(1) violation.As to the statement concerning insurance, the Respon-dent argues (1) "In commenting that the mistake should becorrected, Bailey did no more than suggest to Dutton thatthe Company should honor its policy against withdrawingbenefits that have been extended to employees"; and (2)"In any event it is undisputed that Dutton was a full-timeemployee and already covered by the hospitalizationprogram."3.ConclusionsI conclude, in agreement with the General Counsel, thatby stating to Dutton that he knew that she and Terry weresupporters of the Union, Bailey created the impression thattheir union activities were under observation. It is true thatBailey was not shown to have obtained this informationillegally;other employees had apparently volunteered tohim that Dutton and Terry were prounion and he himselfhad seen Dutton in the company of nonemployee unionrepresentatives. It is also true that he was neither requiredto shut his eyes to what went on openly nor to stop his earsagainst information volunteered to him. His vice, however,was in telling Dutton what he knew, thus emphasizing theimportance the Respondent placed on such matters andnecessarily tending to impede her willingness (and that ofTerry) to continue such activities in the future. And this isso even if the past union activities of Dutton and/or Terryhad not been furtive. Accordingly, Bailey's conductconstituted coercion proscribed by the Act.As for Bailey's remark concerning insurance, thisreference to remedying a "mistake" constituted an impliedpromise to improve the lot of the part-time employees,whether the past lack of insurance is looked upon asdeliberateor accidental. The Board's announced testregarding the legality of benefits promised during thependency of an election is as follows: "What is unlawful8Hudson Hosiery Company,72 NLRB 1434, 1437 See alsoTonkawaRefining Co,174 NLRB 619, enfd. 434 F.2d 1041 (C.A 10, 1970); andStoner Lumber, Inc,187 NLRB 923, 930 enfd.in pertinent part 80 LRRM2767 (C A 9, 1972)under the Act is the employer's granting or announcingsuch benefits (although previously determined upon bonafide)for the purposeof causing the employees to accept orrejecta representative for collective bargaining."s TheSupreme Court, inN.L.R.B. v. Exchange'Parts Co.,375U.S. 405 (1964), approved this principle.Let us apply this rule to the case before us. AlthoughBailey purported not to be trying to persuade Dutton tovote against the Union in the forthcoming election, this isprecisely what he was attempting to do. His purpose inapproaching Dutton, an eligible voter, and telling her thatthe Respondent had been good to its employees must havebeen to win over her vote; otherwise there would have beenno point to it. In the light of Bailey's belief that the Unionwould not be a good thing, his seeking out Dutton the daybefore the election and commencing a conversation abouttheUnion, and in the context of his contemporaneouscreation of the impression of illegal surveillance, I amconvinced and find that Bailey's implied promise that theRespondent would extend insurance coverage to part-timeemployees was made for the purpose of influencing Duttonnot to support the Union. And the fact that Duttonpersonally did not stand to gain from the promised benefitdoes not require a different result. Accordingly, theRespondent's motion to dismiss the complaint, insofar asBailey's conduct is concerned, is denied.9E.The Conductof TerryE.Kelley1.The incident in mid-DecemberPrior to the matters here relevant James E. Hayman hadbeen an employee of the Respondent at its store inColumbus, Ohio. While so employed, Hayman had joinedtheUnion's Columbus local, and obtained a membershipcard which he carried in his wallet.Later, after intermediate transfers, Hayman was trans-ferred to the Respondent's Benwood store, where heworked on the discount side. In m.d-December 1972, at thebeginning of the workday, Hayman had a conversationwith Terry E. Kelley, manager of the discount store, anadmitted supervisor within the Act's definition. AccordingtoHayman's testimony on direct examination, Kelleyapproached him while at work in the major appliancedepartment and asked if Hayman knew that representa-tives of the Union had been in the store the night before (areference to the pamphleting in the lobby, describedabove);Hayman answered in the affirmative. Kelleyremarked that he had had the Union's representativesjailed for soliciting. Hayman stated he had a union card;Kelley asked to see it and Hayman gave it to him. KelleyaskedHayman who was David Rittenhouse (whosesignature was on the card) and also the difference betweenLocal 1059 and Local 156; Hayman's answer to bothquestions was that he did not know. Kelley then made atelephone call while Hayman was only 5 feet away;Hayman overheard Kelley ask the person at the other endof the line the difference between Local 1059 and Local9 In so holding, I do not mean to imply any illegality in Bailey's remarktoDutton that Dutton should think about the Union "because it made adifference how [Dutton] voted " COOK'S DISCOUNTSTORE139156, and who Rittenhouse was. Hayman could not hear theanswers.When the telephone call had been completed,Kelley returned Hayman's unioncard to him and left. Oncross-examinationHayman testified that Kelley openedthe conversation by asking what Hayman thought of theUnion; Hayman replied that he had previously belonged toitand he was in favor of it; when Kelley asked why,Hayman responded that it had obtained good benefits forthe employees. Kelley then asked whether Hayman hadtalked to other employees of the Respondent about theUnion and Hayman answered that he had; Haymanhanded Kelley Hayman's union card and Kelley "got onthe telephone and called somebody."Kelley'sversion wasquite different. According to Kelley,he was directed by one of his superiors to find out whetherthe Union's local in Columbus and in Wheeling were thesame;while walking through the store Kelley stopped atthe major appliance department to use the telephone thereto callMorrison to see if Morrison knew the answer;Kelley asked Morrison the question over the telephone;Hayman, who was standing nearby, volunteered to Kelleythat that was the local he had once belonged to inColumbus, its number was 1029, and pulled out his wallet.Kelley testified further that he could not recall sayinganything at all to Hayman. Karl Wolford, then manager ofthemajor appliance department at the Benwood store,generally corroborated this, but added that Hayman madea gesture as ifto offer his billfold to Kelley, and Kelleysaid no, he (Kelley) did not want to see it.102.The incident in JanuaryThe second incident related by Hayman allegedlyoccurred in mid-January 1973, between noon and 1 p.m.,while Hayman and Kelley "were just walking through thestore."According to Hayman, Kelley asked if Haymanknew the difference between the Union and the MeatCutters;Hayman answered that he knew they were twodifferent unions;Kelley asked why Hayman favored theUnion; Hayman replied that he had been in the Union andliked their "better benefits"-on which he elaborated.Kelley inquired whether Hayman had been questionedabout the Union by other employees; Hayman said he hadbeen asked by his fellow workers "what they [the Union]had to offer." Kelley inquired whether Hayman hadattended any union meetings; Hayman answered "No."Finally,Kelley asked if Hayman knew of anyone who hadattended such meetings; once more Hayman's responsewas negative.Again,Kelley's version differs radically from that ofHayman. According to Kelley, Kelley was walking throughthe store and when he approached the major appliancedepartment Hayman volunteered that organizers for theUnion had been at his home the previous night "bother-ing" him to sign a card; Kelley did not reply and kept onwalking. Kelley's version was corroborated in substantialpart by the testimony of Wolford, who was present.Wolford, however, could not recall any mention of theUnion "trying to get him [Hayman] signed up."10Kelley also testified to an antiunion remark Hayman made to himabout 2 weeks earlier. Wolford corroborated this I deem it unnecessary to3.The allegedincidentinFebruaryThe final episode was allegedly enacted in February1973. Hayman had attendeda union meetingon February7.The next day, February 8, he was due to start work at12:30 p.m. According to Hayman, at the start of hisworkday,Kelley said to him: "I understand that youattended a meeting last night"; Hayman answered, "Yes."Kelley asked who had attended and whether Haymanknew of anyone who had signed a card or whether hehimself had done so. Hayman replied "No." Kelley thenasked Hayman what he thought the Union's chances ofwinning the election were and Hayman responded that he"really didn't know," but if anyunionwere to get in, he(Hayman) would "most definitely" prefer that it should bethe Union, and explained why. Kelley testified that he didnot recall any conversation with Hayman around this date.He denied that he had asked any employee what his or herfeelingswere regarding the Union.4.Contentions and conclusionsThe complaintalleges,and the answer denies, thatKelley "interrogated employees concerning their unionmembership, activities and sympathies, and the unionmembership, activities and sympathies of their fellowemployees" on or about December 15, 1972, in January1972, and on or about February 5, 1973, and in additionthat on the later date he had also "created the impressionamong [the Respondent's] employees that Respondent waskeeping their activities on behalf of the Union undersurviellance."The General Counsel's entire case as toKelley's conductdepends solely on the uncorroborated testimony ofHayman, which was contradicted in large part by thetestimony of Kelley and Wolford. Kelley seemed to me tobe a forthright and candid witness whose testimony madesense.On the other hand, Hayman impressed me as anunreliable and undependable witness. His testimony wasdifficult to follow and this was not because he wasinarticulatebut rather because he kept changing hisdescription of events in important respects. Moreover hewas a disgruntled former employee. I am of the opinionthatHayman's testimony lacked sufficient probativeweight to carry the General Counsel's required burden ofproof.Accordingly, the Respondent's motion to dismissthe complaint is granted, insofar as the conduct of Kelleyis concerned.Upon the basis of the above findings of fact, and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Cook United, Inc., d/b/a Cook's DiscountStore, is,and at all materialtimeshas been, an employer within themeaning of Section 2(2) of the Act,engaged incommercewithin the meaning of Section 2(6) and (7) of the Act.2.Retail Clerks International Association, Local No.156,AFL-CIO, is, and at all material times has been, adiscuss the testimony of thesewitnesses concerningthis earlier event 140DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization within the meaning of Section 2(5) ofthe Act.3.By prohibiting employees of the grocery side of itsstore from becoming involved in organizing employees ofthe discount side, or otherwise indicating to its employeesthat union activities were inconsistent with continuedemployment by the Respondent; by creating the impres-sion that it was engaging in surveillance of its employees'union activities; and by promising benefits to its employeesin order to discourage them from supporting the above-named labor organization; thereby interfering with, re-straining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The above-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce, and constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged in or is engaging in any unfair labor practicesother than as found herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:iORDER"CookUnited, Inc., d/b/a Cook's Discount Store,Benwood,West Virginia, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Prohibiting employees of the grocery side of its storefrom becoming involved in organizing employees of thediscount side, or otherwise indicating to its employees thatunion activities are inconsistent with continued employ-ment by the Respondent.(b)Creating the impression that it is, or has been,engaging in surveillance of its employees'union activities.(c)Promising benefits to its employees in order todiscourage them from supporting any labor organization.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights protected by Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized in Section 8(a)(3)of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its store in Benwood, West Virginia, copies ofthe attached notice marked "Appendix." 12 Copies of suchnotice, on forms provided by the Regional Director forRegion 6, after being signed by an authorized representa-tive of the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and shall be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily displayed. Reasonable steps shall be taken bythe Respondent to insure that these notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed,insofar as it alleges that the Respondent violated the Actother than as found herein.iiIn the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall,as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and Order,and all objections shall bedeemed waived for all purposesi2 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "